Exhibit 10.36

CREDIT AGREEMENT

$32,500,000.00 Credit Facility

by and between

FOREFRONT HOLDINGS, INC.,

a Florida corporation,

“Borrower”

and

STANFORD VENTURE CAPITAL HOLDINGS, INC.,

a Delaware corporation

“Lender”

Dated as of November 21, 2007



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (the “Agreement”), dated as of November 21, 2007 (the
“Effective Date”), is made by and between FOREFRONT HOLDINGS, INC., a Florida
corporation (the “Borrower”) and STANFORD VENTURE CAPITAL HOLDINGS, INC., a
Delaware corporation (the “Lender”).

W I T N E S S E T H

WHEREAS, the Borrower desires to obtain a commitment from the Lender to make
loans to the Borrower; and

WHEREAS, the Lender is willing to extend the commitment to the Borrower on the
terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and other good and valuable consideration exchanged
between the parties, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I - DEFINITIONS

Section 1.1 Definitions. In addition to terms defined elsewhere in this
Agreement, the following terms have the meanings indicated which meanings shall
be equally applicable to both the singular and the plural forms of such terms:

1.1.1 “Affiliate” shall mean any Person (other than a Subsidiary) which directly
or indirectly through one or more intermediaries controls, or is controlled by
or is under common control, with a Borrower, or 5% or more of the equity
interest of which is held beneficially or of record by the Borrower or a
Subsidiary. The term “control” means the possession, directly of indirectly, of
the power to cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

1.1.2 “Agreement” means this Credit Agreement, as the same may from time to time
be amended.

1.1.3 “Borrower” has the meaning assigned to that term in the introduction to
this Agreement.

1.1.4 “Borrowing” shall mean the drawing down by the Borrower of a loan or loans
from the Lender on any given Borrowing Date.

1.1.5 “Borrowing Date” shall mean the date as of which a Borrowing is
consummated.

1.1.6 “Business Day” shall mean a day on which commercial banks are open for
business in the state of Florida.



--------------------------------------------------------------------------------

1.1.7 “Code” shall mean the Internal Revenue Code of 1986 as amended from time
to time, and the regulations and published interpretations thereof.

1.1.8 “Commencement Date” shall mean the date of execution by the Borrower of
this Agreement.

1.1.9 “Commission” shall mean the Securities and Exchange Commission.

1.1.10 “Default” means any event which, with the lapse of time, the giving of
notice, or both, would become an Event of Default.

1.1.11 “Default Rate” shall mean 24% per annum.

1.1.12 “Director” shall mean any member of the Board of Directors of the
Borrower.

1.1.13 “Effective Date” means the date all parties hereto have executed this
Agreement and the Loan Documents and Borrower has complied with all conditions
precedent thereto.

1.1.14 “Entity Authorizations” shall mean certified copies of Borrower’s
articles of incorporation and bylaws and current certificates of good standing
and certified resolutions or authorizations as may be required to establish the
power and authority of the Borrower to execute, deliver and perform its
respective obligations under, as the case may be, the Loan Documents.

1.1.15 “Event of Default” has the meaning assigned to that term in Section 7.1
hereof.

1.1.16 “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended.

1.1.17 “Governmental Authority” shall mean any court, board, agency, commission,
office or authority of any nature whatsoever or any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or here-after
in existence.

1.1.18 “Indebtedness” of any Person shall mean (i) all indebtedness or liability
for borrowed money or for the deferred purchase price of any property (including
accounts payable to trade creditors under customary trade credit terms) or
services for which the Person is liable as principal, (ii) all indebtedness
(excluding unaccrued finance charges) secured by a Lien on property owned or
being purchased by the Person, whether or not such indebtedness shall have been
assumed by the Person, (iii) any arrangement (commonly described as a
sale-and-leaseback transaction) with any financial institution or other lender
or investor providing for the leasing to the Person of property which at the
time has been or is to be sold or transferred by the Person to the lender or
investor, or which has been or is being acquired from another Person, and
(iv) all obligations of partnerships or joint ventures in respect of which the
Person is primarily or secondarily liable as a partner or joint venturer or
otherwise (provided

 

2



--------------------------------------------------------------------------------

that in any event for purposes of determining the amount of the Indebtedness,
the full amount of such obligations, without giving effect to the contingent
liability or contributions of other participants in the partnership or joint
venture, shall be included).

1.1.19 “Lender” has the meaning assigned to that term in the introduction to
this Agreement.

1.1.20 “Lien” shall mean a mortgage, pledge, lien, hypothecation, assignment,
security interest or other charge or encumbrance or any segregation of assets or
revenues or other preferential arrangement (whether or not constituting a
security interest) with respect to any present or future assets, including
fixtures, revenues or rights to the receipt of income of the Person referred to
in the context in which the term is used.

1.1.21 “Loan” shall mean the aggregate principal amount advanced by the Lender
as a loan or loans to the Borrower under Article 2 and Article 6 hereof, or,
where the context so requires.

1.1.22 “Loan Documents” shall mean those documents executed or submitted in
connection with the Loan, including, without limitation, (i) the Note; (ii) this
Credit Agreement; and (iii) all other documents and instruments executed by the
Borrower in connection with the Loan and/or as may be required by Lender or
Lender’s counsel, including those referred to in Section 6 hereof.

1.1.23 “Loan Funding Period” shall mean the period between the Effective Date
and the Maturity Date.

1.1.24 “Maturity Date” shall mean September 30, 2009.

1.1.25 “Note” shall mean the Subordinated Promissory Note described in
Section 2.2 hereof, in the principal amount of $32,500,000.00 dated the initial
Borrowing Date and payable to the order of the Lender, substantially in the form
of Exhibit “A” attached hereto and made a part hereof, and any modifications,
renewals, replacements or substitutions therefor made from time to time
hereafter, and to the extent applicable.

1.1.26 “Obligations” shall mean any and all liabilities, obligations, covenants,
duties and debts, owing by the Borrower to the Lender, arising under this
Agreement or any other Loan Document, including without limitation, all
interest, charges, indemnities, expenses, fees, attorneys’ fees, filing fees and
any other sums chargeable to the Borrower hereunder or under any other Loan
Document, or any other contractual agreement between the Lender and the
Borrower.

1.1.27 “Person” shall mean any natural person, corporation, unincorporated
organization, trust, joint-stock company, joint venture, association, company,
partnership or government, or any agency or political subdivision of any
government, or other entity of whatever nature.

 

3



--------------------------------------------------------------------------------

1.1.28 “Securities Act” shall mean the Securities Act of 1933, as amended and
the rules promulgated thereunder.

1.1.29 “Subsidiary” shall mean any Person in which the Borrower may own,
directly or indirectly, an equity interest of more than 50%, or which may
effectively be controlled by the Borrower, during the term of this Agreement.

Section 1.2 Accounting Terms. Accounting terms not specifically defined in this
Agreement shall have the meaning given to them under accounting principles and
practices generally accepted in the United States, applied on a consistent basis
with the financial statements referred to in Section 3.3 hereof, and shall be
determined both as to classification of items and amounts in accordance
therewith. All Subsidiaries shall be consolidated to the fullest extent
permitted by such principles and practices, and any accounting terms, financial
covenants and financial statements referred to herein shall be determined and
prepared on the basis of such consolidation.

Section 1.3 Other Definitional Provisions. The words “hereof,” “herein,” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Subsection and Exhibit references are to this Agreement
unless otherwise specified.

ARTICLE II - LOAN

Section 2.1 Loan. Lender shall loan to the Borrower a gross amount of
$32,500,000.00 in accordance with draw requests made by the Borrower from time
to time. The Borrower shall submit each draw request to Lender at least four
weeks before the desired funding date. All draw requests shall be subject to
approval by Lender in its sole and absolute discretion.

Section 2.2 Note. In consideration of the Loan, the Borrower shall execute and
deliver in favor of Lender a subordinated promissory note in the form and
content substantially the same as Exhibit “A” attached hereto (the “Note”).

Section 2.3 Use of Proceeds. The Borrower will use the net proceeds of the Loan
(i) to refinance the loans from Lender to the Borrower in the outstanding
principal amount of $5,950,000 initially made by Stanford International Bank
Limited (“SIBL”) to the Borrower; (ii) to refinance the loan of $5,030,000 from
SIBL to the Borrower in connection with various corporate restructuring
transactions consummated in September 2007; (iii) to pay all of Lender’s
reasonable costs and expenses incurred in connection with the Loan as described
in Section 2.4, below; (iv) for the general working capital purposes of
Forefront Group, Inc., the Borrower’s Subsidiary.

Section 2.4 Expenses. Immediately upon the execution of this Agreement, Borrower
shall pay all of Lender’s reasonable costs and expenses including, without
limitation, reasonable attorneys’ fees, incurred in connection with the Loan.

 

4



--------------------------------------------------------------------------------

ARTICLE III - REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into this Agreement and to make the Loan
provided for herein, the Borrower makes the following representations and
warranties to the Lender, all of which are true and correct as of the date
hereof and shall be true and correct as of the date of each draw of Loan funds,
and all of which shall survive the execution and delivery of this Agreement, the
Note and the other Loan Documents:

Section 3.1 Corporate Existence and Power. The Borrower is duly organized
validly existing and in good standing under the laws of its state of
organization and is duly qualified or licensed to transact business in all
places where such qualification or license is necessary. The Borrower has the
power to enter into and perform this Agreement and the Loan Documents, to the
extent that it has executed such documents, and this Agreement does, and the
Loan Documents when duly executed and delivered for value will, constitute the
legal, valid and binding obligations of the Borrower enforceable in accordance
with their respective terms.

Section 3.2 Authority. The making and performance by the Borrower of this
Agreement, the Note, the Loan Documents, and any additional documents pursuant
hereto, has been duly authorized by all necessary legal action of the Borrower,
and does not and will not violate any provision of law or regulation, or any
writ, order or decree of any court, governmental, regulatory authority or
agency, and does not and will not, with the passage of time or the giving of
notice, result in a breach of, or constitute a default or require any consent
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Borrower, pursuant to any instrument or agreement to
which the Borrower is a party or by which the Borrower or its properties may be
bound or affected.

Section 3.3 Financial Condition. The financial statements of the Borrower set
forth in the periodic filings made by the Borrower with the Commission through
the quarter ended September 30, 2006 were prepared in accordance with generally
accepted accounting principles consistently applied, are complete and correct
and fairly present the consolidated financial condition of the Borrower, and its
Subsidiaries, as of that date. Monthly unaudited balance sheets and statements
of income and cash flow for the Borrower as of and for the months ended on
October 31, 2006 through September 30, 2007 have been provided to the Lender
(the “Interim Financial Statements”). All such Interim Financial Statements are
true, complete and correct in all material respects, were prepared in accordance
with accounting practices and procedures historically used by the Borrower
applied on a consistent basis throughout the periods covered thereby and present
fairly the financial condition of the Borrower as of such dates and the results
of operations and cash flows for the periods then ended. Other than as disclosed
by the financial statements described in this Section 3.3, the Borrower has no
direct or contingent obligations or liabilities which would be material to the
financial position of the Borrower or any material unrealized or anticipated
losses from any commitments of the Borrower. Since the date of such financial
statements, there has been no material adverse change in the business or
financial condition of the Borrower.

Section 3.4 Full Disclosure. The financial statements referred to in Section 3.3
do not, nor does this Agreement, nor any written statement furnished by the
Borrower to the Lender in connection with the negotiation of this Agreement or
the Loan, contain any untrue statement of a material fact or omit a material
fact necessary to make the statements contained therein or herein not
misleading.

 

5



--------------------------------------------------------------------------------

There is no fact which the Borrower has not disclosed to the Lender in writing
which materially and adversely affects nor, so far as the Borrower can now
foresee, is reasonably likely to prove to materially and adversely affect the
business or financial condition of the Borrower or the ability of the Borrower
to perform this Agreement, the Note or any other Loan Document.

Section 3.5 Litigation. Except to the extent disclosed in Schedule 3.5 attached
hereto, there are no suits, actions or proceedings pending, or to the knowledge
of the Borrower, threatened before any court or by or before any governmental or
regulatory authority, commission, bureau or agency or public regulatory body
against or affecting the Borrower which, if adversely determined, would have a
material adverse effect on the business or financial condition of the Borrower.

Section 3.6 Payment of Taxes. As of the date of execution of this Agreement,
federal income tax returns of the Borrower have been filed with Internal Revenue
Service and no deficiencies have been assessed. The Borrower has filed or caused
to be filed, or has obtained extensions to file all federal, state and local tax
returns which are required to be filed, and have paid or caused to be paid, or
have reserved on their books amounts sufficient for the payment of, all taxes as
shown on said returns or on any assessment received by them, to the extent that
the taxes have become due, except as otherwise permitted by the provisions
hereof. The Borrower has established reserves which are reasonably believed by
the Borrower to be adequate for the payment of said taxes for the years that
have not been audited by the respective tax authorities.

Section 3.7 No Adverse Restrictions or Defaults. Except as set forth in Schedule
3.7 attached hereto, the Borrower is not a party to any agreement or instrument
or subject to any court order or judgment, governmental decree, charter or other
restriction adversely or materially affecting its business, properties or
assets, operations or condition (financial or otherwise). The Borrower is not in
material default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any material agreement or
instrument to which it is a party or by which the Borrower and its properties,
may be bound or affected, or under any material law, regulation, decree, order
or the like, which default would have a material adverse effect on the Borrower.

Section 3.8 Authorizations. All material authorizations, consents, approvals and
licenses required under applicable law or regulation for the ownership or
operation of the property owned or operated by the Borrower or for the conduct
of business in which the Borrower is engaged, have been duly issued and are in
full force and effect, and to the best of Borrower’s knowledge, the Borrower is
not in default under any material order, decree, ruling, regulation, closing
agreement or other decision or instrument of any government commission, bureau
or other administrative agency or public regulatory body having jurisdiction
over the Borrower, which default would have a material adverse effect on the
Borrower. No approval, consent or authorization of or filing or registration
with any governmental commission, bureau or other regulatory authority or agency
is required with respect to the execution, delivery or performance of this
Agreement, the Note or any of the Loan Documents executed in connection with the
making of the Loan, other than filings required under applicable securities laws
which shall have been duly made by the Borrower as of the Effective Date.

 

6



--------------------------------------------------------------------------------

Section 3.9 Title to Property. The Borrower and each of its Subsidiaries have,
respectively, good and marketable title to all of its property and assets,
reflected in the latest financial statements referred to in Section 3.3 or
purported to have been acquired by any of them subsequent to such date, except
property and assets sold or otherwise disposed of subsequent to such date in the
ordinary course of business. Except as set forth on Schedule 3.9 attached hereto
and as disclosed on the financial statements provided to the Lender and referred
to in Section 3.3 hereof, all property and assets of any kind of the Borrower,
and each of its Subsidiaries, are free from any liens, claim or encumbrances.
The Borrower and each of its Subsidiaries enjoy peaceful and undisturbed
possession under all of the leases under which they are operating, if any, none
of which contain any provisions that will materially impair or adversely affect
the operations of the Borrower, as the case may be.

Section 3.10 Indemnification by Borrower. All of the representations and
warranties of the Borrower, as set forth in this Agreement shall survive the
making of this Agreement and the full repayment of the Loan; accordingly, in the
event of any claims against Lender, resulting from the breach of any of the
foregoing warranties and representations, the Borrower shall and hereby agrees
to indemnify Lender for any such claims notwithstanding the full repayment of
the Loan. Each and every requisition submitted by Borrower for funds under this
Agreement shall constitute a new and independent representation and warranty to
Lender with respect to all of the matters set forth in this Agreement, as of the
date of such requisition.

ARTICLE IV - AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that from and after the Effective Date and
until payment in full of the principal of and interest on the Note, unless the
Lender shall otherwise consent in writing, the Borrower will:

Section 4.1 Loan Proceeds. Use the proceeds of the Loans only for the purposes
set forth in Section 2.3 and furnish the Lender with all evidence that it may
reasonably require with respect to such use.

Section 4.2 Existence. Do or cause to be done all things necessary to preserve
and keep in full force and affect its legal existence, rights, franchises and
privileges in the jurisdiction of its organization, and qualify and remain
qualified in each jurisdiction where qualification is necessary or desirable in
view of its business operations or the ownership of its properties.

Section 4.3 Maintenance of Business and Property. Continue to conduct and
operate its business substantially as conducted and operated during the present
and preceding calendar year and as currently contemplated for the future; at all
times maintain, preserve and protect all franchises and trade names and preserve
all the remainder of its property used or useful in the conduct of its business
and keep the same in good repair, working order and condition, and from time to
time make, or cause to be made, all needful and proper repairs, replacements,
betterments and improvements thereto so that the business carried on in
connection therewith may be conducted properly and advantageously at all times.

Section 4.4 Insurance. Insure and keep insured in good and financially sound and
responsible insurance companies reasonably satisfactory to the Lender, all
insurable property owned by it which is of a character usually insured by
companies similarly situated

 

7



--------------------------------------------------------------------------------

and operating like properties, against loss or damage from such hazards or
risks, including fire, flood and windstorm as are insured by companies similarly
situated and operating like properties, insure and keep insured employers’ and
public liability risks in responsible insurance companies to the extent usually
insured by companies similarly situated; and maintain such other insurance as
may be required by law or as may reasonably be required in writing by the
Lender.

Section 4.5 Payment of Indebtedness, Taxes, Etc.

4.5.1 Pay all of its indebtedness and obligations promptly and in accordance
with normal terms; and

4.5.2 Pay and discharge or cause to be paid and discharged promptly all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property or upon any part thereof, before the same shall become in default, as
well as all lawful claims for labor, materials and supplies or otherwise which,
if unpaid, might become a lien or charge upon such properties or any part
thereof; provided however, that the Borrower shall not be required to pay and
discharge or to cause to be paid and discharged any tax, assessment, charge,
levy or claim so long as the validity thereof shall be contested in good faith
by appropriate proceedings and the Borrower shall have set aside on its books
adequate reserves with respect to any tax, assessment, charge, levy or claim, so
contested.

Section 4.6 Compliance with Laws. Duly observe, conform and comply with all
laws, decisions, judgments, rules, regulations and orders of all governmental
authorities applicable to the conduct of its business, its properties, and
assets, except those being contested in good faith by appropriate proceedings
diligently pursued; and maintain and keep in full force and effect all licenses
and permits necessary to the proper conduct of its business.

Section 4.7 Notice of Default. Upon the occurrence of any Default or Event of
Default, promptly furnish written notice thereof to the Lender.

Section 4.8 Inspection. At reasonable times and after reasonable prior written
notice, the Borrower shall permit any representatives of Lender to visit and
inspect any of the properties of the Borrower, to examine and copy all books of
account, records, reports and other papers, and to discuss the affairs, finances
and accounts with Borrower’s employees and independent accountants at all such
reasonable times and as often as may be reasonably requested.

Section 4.9 Notice of Litigation and Other Proceedings. Give prompt notice in
writing to the Lender of the commencement of: (a) all material litigation which,
if adversely determined, might adversely affect the business or financial
condition of the Borrower; (b) all other litigation involving a claim against
the Borrower for $25,000 or more in excess of applicable insurance coverage; and
(c) any citation, order, decree, ruling or decision issued by, or any denial of
any application or petition to, or any proceeding before any governmental
commission, bureau or other administrative agency public regulatory body against
or affecting the Borrower, or any property of the Borrower or any lapse,
suspension or other termination or modification of any certification, license,
consent or other authorization of any agency or public regulatory body, or any
refusal of any thereof to grant any application therefor, in connection with the
operation of any business conducted by the Borrower.

 

8



--------------------------------------------------------------------------------

ARTICLE V - NEGATIVE COVENANTS

The Borrower covenants and agrees that from the Effective Date and until payment
in full of the principal of and interest on the Note, unless the Lender shall
otherwise consent in writing, the Borrower will not:

Section 5.1 Limitation of Liens. Except as otherwise permitted by the Loan
Documents, create, assure, incur or suffer to exist any Lien upon, or transfer
or assignment of, any of its property or revenues or assets now owned or
hereafter acquired to secure any Indebtedness of obligations, or enter into any
arrangement for the acquisition of any property subject to conditional sale
agreements or leases or other title retention agreements; excluding, however,
from the operation of this covenant: (i) deposits or pledges to secure payment
of worker’s compensation, unemployment insurance, old age pensions or other
social security; (ii) deposits or pledges to secure performance of bids,
tenders, contracts (other than contracts for the payment of money) or leases,
public or statutory obligations, surety or appeal bonds or other deposits or
pledges for purposes of like general nature in the ordinary course of business;
(iii) Liens for property taxes not delinquent and Liens for taxes which in good
faith are being contested or litigated; (iv) mechanics’, carriers’, workmen’s,
repairmen’s or other like liens arising in the ordinary course of business
securing obligations which are not overdue for a period of 60 days or more or
which are in good faith being contested or litigated; (v) Liens securing the
unpaid purchase price of equipment purchased by the Borrower in the ordinary
course of its business and Liens existing upon assets acquired by the Borrower;
(vi) Liens on the capital stock of Forefront Group, Inc. and Miller Golf Company
pursuant to a stock pledge in favor of FCC, LLC, d/b/a First Capital, a Florida
limited liability company (“FCC”); and (vii) any existing Liens reflected in the
financial statements referred to in Section 3.3 hereof.

Section 5.2 Limitation on Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except

5.2.1 The Note and any other Indebtedness of the Borrower to the Lender;

5.2.2 Indebtedness which is subordinated to the prior payment in full of the
principal of, and interest on, the Note(s) on terms and conditions approved in
writing by the Lender;

5.2.3 Indebtedness representing the unpaid purchase price of equipment purchased
by the Borrower in the ordinary course of its business and Indebtedness existing
upon assets acquired by the Borrower;

5.2.4 Existing Indebtedness reflected in the audited financial statements and
Interim Financial Statements referred to in Section 3.3 hereof.

Section 5.3 Mergers, Consolidations and Acquisition of Assets. Wind up,
liquidate, dissolve, merge or consolidate with any corporation or entity, or
acquire all or substantially all of the assets of any corporation except that
the Borrower may merge or consolidate with any Subsidiary provided that the
Borrower is the surviving corporation.

 

9



--------------------------------------------------------------------------------

Section 5.4 Sale, Lease, Etc. Sell, lease, assign, transfer or otherwise dispose
of any of its assets or revenues (other than obsolete or worn-out personal
property or personal property or real estate not used or useful in its business)
whether now owned or hereafter acquired, other than in the ordinary course of
business.

Section 5.5 Management and Ownership. Permit any material change in its
ownership or management.

Section 5.6 General.

 

  (i) engage, directly or through other Persons, in any business other than the
business now carried on;

 

  (ii) change its articles of incorporation, bylaws or other charter documents
except as contemplated hereby;

 

  (iii) declare or pay dividends or make any other distribution or redeem any of
its equity securities; or

 

  (iv) enter into or modify a material related-party transaction.

ARTICLE VI - CONDITIONS TO LENDER’S OBLIGATIONS TO MAKE THE LOAN

The conditions listed below are precedent to any obligations of the Lender
hereunder and shall be complied with in form and substance satisfactory to
Lender and its counsel prior to the Lender’s obligation to advance any portion
of the Loan:

Section 6.1 Each Advance. The obligation of the Lender to make each advance
pursuant to Article 2 herein is subject to no adverse change in the condition,
financial or otherwise of the Borrowers and no default or the occurrence of any
event which with notice or passage of time would become a default under this
Agreement or any of the Loan Documents, and is subject to the following
conditions precedent, each of which shall have been met or performed by the
Borrowing Date:

6.1.1 Lender Approval. The Lender shall have approved the advance;

6.1.2 No Default. (i) No Default or Event of Default shall have occurred and be
continuing or will occur upon the making of the Loan on such Borrowing Date, and
all representations and warranties made by the Borrower herein or otherwise in
writing in connection herewith shall be true and correct in all material
respects with the same effect as though the representations and warranties had
been made on and as of such Borrowing Date, and (ii) a certificate to this
effect shall have been issued to the Lender on such Borrowing Date by the
Borrower’s Chief Financial Officer; and

 

10



--------------------------------------------------------------------------------

6.1.3 Use of Proceeds. The Loan proceeds shall have theretofore been applied in
accordance with the use of proceeds as set forth in Section 2.3 hereof.

Section 6.2 Release of Guaranty. At or prior to the Effective Date, the Borrower
shall have provided evidence to the Lender of the unconditional release of the
Guaranty, and all obligations thereunder, executed by the Borrower in favor of
FCC in connection with the FCC Loan Agreement.

Section 6.3 Note. The Note shall have been duly executed and delivered to the
Lender.

Section 6.4 Supporting Documents. The Borrower shall have executed and
delivered, or caused to be executed and delivered, to the Lender each of the
certificates and the other Loan Documents and all additional documents and
certificates that the Lender or its counsel may require, and all such
certificates and documents specified in this Article 6 shall be reasonably
satisfactory in form and substance to the Lender and its counsel. The Lender
shall cause SIBL to execute the waiver in the form of Exhibit “B” attached
hereto.

Section 6.5 Expenses. The Borrower shall have paid all of Lender’s reasonable
fees and expenses incurred in connection with this Agreement. In addition, the
Borrower shall have paid all applicable documentary stamp taxes, intangible
taxes and other closing costs.

Section 6.6 Pre-Funding Conditions and Requirements. Borrowers shall furnish to
Lender each of the following items, satisfactory in form and content to Lender,
at Borrower’s sole expense prior to any Loan disbursements:

6.6.1 Certificate of Status and certified copy of articles of incorporation of
the Borrower, issued by the state of formation, together with certified copies
of Borrower’s by-laws, and a certificate as to incumbency and adoption of
authorizing resolutions by the Borrower.

6.6.2 Current financial statements of the Borrower and the Guarantor.

6.6.3 There shall have been no material adverse change in the financial
condition of the Borrower or the Guarantor; nor any material adverse event or
condition affecting the Borrower or the Guarantor, or the validity or
enforceability of the Loan.

6.6.4 Compliance with all conditions, requirements, agreements, instruments, and
financial statements required herein must be satisfactory in form and content to
Lender and its counsel.

6.6.5 The Loan shall be evidenced and secured by final, definitive Loan
Documents all effectuating the Loan terms and conditions set forth herein and
containing such other provisions as Lender shall require.

6.6.6 Borrower shall provide such other documents as may be reasonably required
by Lender’s counsel, including documents which verify and confirm Borrower’s
representations, warranties and covenants to Lender.

 

11



--------------------------------------------------------------------------------

ARTICLE VII - EVENTS OF DEFAULT

Section 7.1 Events of Default. If any one of the following “Events of Default”
shall occur and shall not have been remedied:

7.1.1 Any representation or warranty made or deemed made by the Borrower herein
or in any of the other Loan Documents, or in any certificate or report furnished
by the Borrower at any time to the Lender, shall prove to have been incorrect,
incomplete or misleading in any material respect on or as of the date made or
deemed made; or

7.1.2 The Borrower shall fail to pay, when due, any principal of or interest on
the Note, or to pay when due any other sum payable under this Agreement and the
same is not paid within 10 days after written notice from Lender; or

7.1.3 Any default by the Borrower under any Indebtedness or other obligation to
the Lender or any of its Affiliates which is not cured within any grace periods
provided thereunder or otherwise is not otherwise waived by the Lender or its
Affiliate; or

7.1.4 The Borrower shall default in any material respect in the performance of
any agreement, covenant or obligation contained herein or in any of the other
Loan Documents if the default continues for a period of 30 days after notice of
default to the Borrower by the Lender; or

7.1.5 Final judgment for the payment of money in an amount in excess of $50,000
shall be rendered against the Borrower and the same shall remain undischarged
for a period of 30 days, during which period execution shall not effectively be
stayed, provided the Borrower, as applicable, will have the right to contest in
good faith by appropriate proceedings and provided the Borrower shall have set
aside on its books adequate reserves for payment of such money; or

7.1.6 The Borrower’s default in the performance of its obligations with respect
to any Indebtedness in excess of $25,000 or as lessor or as lessee under any
lease of all or any material portion of its property, after the expiration of
any applicable cure periods other than any default which is waived; or

7.1.7 The Borrower shall cease to exist or to be qualified to do or transact
business in the states in which its property, assets or business are located, or
shall be dissolved or terminated or shall be a party to a merger or
consolidation, or shall sell all or substantially all of its assets; or

7.1.8 If, without the prior written consent of Lender, which consent shall be in
Lender’s sole and absolute discretion, any equity interest in the Borrower is
issued, sold, transferred, conveyed, assigned, mortgaged, pledged, or otherwise
disposed of, whether voluntarily or by operation of law, and whether with or
without consideration, or any agreement for any of the foregoing is entered
into; or

7.1.9 The Borrower shall (i) voluntarily terminate operations or apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of the Borrower, as the case may be, or of all
or of a substantial part of

 

12



--------------------------------------------------------------------------------

the assets of the Borrower, as the case may be, (ii) admit in writing its
inability, or be generally unable, to pay its debts as the debts become due,
(iii) make a general assignment for the benefit of its creditors, (iv) commence
a voluntary case under the United States Bankruptcy Code (as now or hereafter in
effect), (v) file a petition seeking to take advantage of any other law relating
to bankruptcy, insolvency, reorganization, winding-up, or composition or
adjustment of debts, (vi) fail to controvert in a timely and appropriate manner,
or acquiesce in writing to, any petition filed against it in an involuntary case
under the Bankruptcy Code, or (vii) take any corporate action for the purpose of
effecting any of the foregoing; or

7.1.10 The Borrower shall fail to furnish to the Lender notice of default in
accordance with Section 4.7 hereof, within 10 days after any such notice of
default becomes known to the Chief Executive Officer or Chief Financial Officer
of the Borrower, whether or not notification to the Borrower is furnished by the
Lender.

Section 7.2 Remedies. In the case of any such Event of Default, the Lender may,
by written notice to the Borrowers, at its option: (A) immediately terminate the
commitment of the Lender to advance funds hereunder, (B) to the extent permitted
by law, the rate of interest on the unpaid principal amount of the Loan shall be
increased, at the Lender’s option, to the Default Rate, (C) immediately declare
the principal of, and interest accrued on, the Note immediately due and payable
without presentment, demand, protest or notice, whereupon the same shall become
immediately due and payable and/or (D) exercise any and all rights available
under applicable law.

ARTICLE VIII - MISCELLANEOUS

Section 8.1 No Waiver, Remedies Cumulative. No failure on the part of the Lender
to exercise and no delay in exercising any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and are not exclusive of any
remedies provided by law.

Section 8.2 Survival of Representations. All representations and warranties made
herein shall survive the making of the loans hereunder and the delivery of the
Note, and shall continue in full force and effect so long as the Note is
outstanding and unpaid and the commitment to make the Loan has not been
terminated.

Section 8.3 Notices. Any notice or other communication hereunder to any party
hereto shall be by hand delivery, facsimile, recognized overnight courier or
registered or certified mail, return receipt requested, and shall be deemed to
have been given or made when delivered to the party at its address or fax number
specified next to its signature hereto (or at any other address that the party
may hereafter specify to the other parties in writing).

Section 8.4 Construction. This Agreement and the Note shall be deemed a contract
made under the law of the State of Florida and shall be governed by and
construed in accordance with the law of said state and any suit, action or
proceeding arising out of or relating to this Agreement may be commenced and
maintained in any court of competent subject matter jurisdiction in Miami-Dade
County, Florida, and any objection to such jurisdiction and venue is hereby
expressly waived.

 

13



--------------------------------------------------------------------------------

Section 8.5 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Borrower and the Lender, and their respective
successors and assigns, provided, that the Borrower may not assign any of its
rights hereunder without the prior written consent of the Lender, which may be
arbitrarily withheld, and any such assignment will be void.

Section 8.6 Limit on Interest. Anything herein or in the Note to the contrary
notwithstanding, the obligations of the Borrowers under this Agreement and the
Note to the Lender shall be subject to the limitation that payments of interest
to the Lender shall not be required to the extent that receipt of any such
payment by the Lender would be contrary to provisions of law applicable to the
Lender (if any) which limit the maximum rate of interest which may be charged or
collected by the Lender; provided however, that nothing herein shall be
construed to limit the Lender to presently existing maximum rates of interest,
if any increased interest rate is hereafter permitted by reason of applicable
federal or state legislation.

Section 8.7 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to an original and all of
which when taken together shall constitute but one and the same instrument.

Section 8.8 Headings. The headings are for convenience only and are not to
affect the construction of or to be taken into account in interpreting the
substance of this Agreement.

Section 8.9 Severability. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein.

Section 8.10 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement with respect to the subject matter hereof
and is intended as a complete and exclusive statement of the terms and
conditions thereof, and this Agreement supersedes and replaces all prior
negotiations and agreements between the parties hereto, or any of them, whether
oral or written. Each of the parties hereto acknowledges that no other party,
agent or attorney of any other party, has made any promise, representation or
warranty whatsoever, expressed or implied, not contained herein concerning the
subject matter hereof to induce the other party to execute this Agreement or any
of the other documents referred to herein, and each party hereto acknowledges
that it has not executed this Agreement or such other documents in reliance upon
any such promise, representation or warranty not contained herein.

Section 8.11 Construction. The Loan Documents were drafted with the joint
participation of the Borrower and Lender, and their respective counsel, and
shall be construed neither against nor in favor of any of them, but rather in
accordance with the fair meaning thereof.

 

14



--------------------------------------------------------------------------------

Section 8.12 Course of Dealing; Amendment; Supplemental Agreements. No course of
dealing between the Lender and the Borrower shall be effective to amend, modify
or change any provision of this Agreement. This Agreement or any document
executed in connection herewith, may not be amended, modified, or changed in any
respect except by agreement in writing signed by the Lender and the Borrower.

Section 8.13 Indemnification. The Borrower hereby agrees to hold the Lender and
its officers, directors, employees, affiliates, shareholders, representatives,
attorneys and agents harmless from and against all claims, damages, liabilities
and expenses, including reasonable attorney fees and disbursements of counsel,
which may be incurred by or asserted against any of them in connection with or
arising out of any investigation, litigation, or proceeding relating to the
Loan, except that the Borrowers shall not be required to indemnify the Lender to
the extent that such claims, damages, liabilities or expenses arise from the
gross negligence or willful misconduct of Lender.

Section 8.14 Waiver of Jury Trial. BORROWER AND LENDER KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY DOCUMENT EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OR EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE LENDER ENTERING
INTO THIS AGREEMENT AND MAKING ANY LOAN, ADVANCE OR OTHER EXTENSION OF CREDIT TO
THE BORROWER.

(Signatures on next page)

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective on the date first written above.

 

BORROWER: FOREFRONT HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

Address:  

Forefront Holdings, Inc.

 

835 Bill Jones Industrial Drive

 

Springfield, Tennessee 37172

 

Attention: Chief Executive Officer

 

Facsimile: (615) 384-1290

LENDER: STANFORD VENTURE CAPITAL HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

Address:  

Stanford Venture Capital Holdings, Inc.

 

6075 Poplar Avenue

 

Memphis, Tennessee 38119

 

Facsimile: (901) 680-5265

 

16



--------------------------------------------------------------------------------

SCHEDULE 3.5

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 3.7

NO ADVERSE RESTRICTIONS OR DEFAULTS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.9

TITLE TO PROPERTY

None.